Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 02/01/22. Claims 1-3, 5-12, and 14-18 are currently pending in the application, with claims 4, and 13 having being cancelled.  Accordingly, claims 1-3, 5-12, and 14-18 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  The examiner further acknowledges receipt of the Affidavit submitted by Dr. Alexander Muller which is entered into record herein.  


Applicants traversal of the Obviousness Double Patenting (ODP) and provisional ODP rejections of claims 1-3, 5-12, and 14 over claims 1-5 and 7-9 of U.S. Patent 10,525,035; of claims 1-3, 5-12, and 14 of co-pending application 16/739,873; and of claims 1-3, 5-12, and 14 over claims 1-2 and 10-12 of co-pending application 16/739,948 is acknowledged, but since applicant did not put forth any arguments against these rejections, the ODPs are maintained for reasons of record as stated in the previous office action and restated below for applicant’s convenience.  

Given that applicant has amended the claims to correct the lack of antecedent basis in the claims, the 112(b) rejection over claims 1-3, 5-12, and 14 is now moot.  Consequently, the 112(b) rejection over claims 1-3, 5-12, and 14 is hereby withdrawn.

Applicant’s arguments with respect to the 103(a) rejection over Mautino in view of Soriano, Taylor, and Metz have been fully considered.  Applicant argues that the cited art fails to teach or make obvious that IDO inhibitors can be used to treat ocular disease as involvement of IDO1 in ocular disease is not taught by the cited art.  Additionally, Applicant argue that at the time of the invention, IDO1 was known to have an immunosuppressive effect; however, no combination of the cited documents provides any evidence that the immunosuppressive effect of IDO1 is relevant to treatment of retinal pathology.  Moreover, Applicant cites the declaration by Dr. Alexander Muller demonstrating that Rag1 knockout mice that lacks T-cells show a comparable reduction in retinal pathology associated with IDO1 loss as do mice with a normal immune system (see Declaration, Fig. S1).  Thus, applicant argues that activation of T-cells is irrelevant to reduction of retinal pathology by IDO1 inhibitors.  Consequently, applicant argues that because IDO1 inhibitors do not treat ocular disease characterized by abnormal vascularization through the ability of IDO1 inhibitors to block immunosuppression of T-cells, Mautino in view of Soriano, Taylor and Metz fail to render obvious the pending clams.  Such arguments have been found persuasive.  Because the declaration and/or Affidavit by Dr. Alexander Muller demonstrate that retinopathy characterized by neovascularization is independent of immune cell activity and is reduced by IDO inhibition, the examiner contends that Mautino in view of Soriano, Taylor and Metz do not render claims directed to diseases characterized by abnormal vascularization.  

However, the examiner respectfully points out that not all retinopathy involves abnormal vascularization as is found in diabetic retinopathy.  In fact, Central Serous chorioretinopathy (CSC) is known in the art as an inflammatory choroiditis wherein fluid accumulates under the retina, causing a serous detachment and vision loss.  Specifically, Gemenetzi et al. (Eye, 2010, Vol. 24, pgs. 1743-1756) teach that various factors have been implicated in its etiology including immunological reactions (see last paragraph pg. 1743).  Additionally, Gemenetzi et al. teach that localized lobular inflammatory elements may also be involved as a causative factor *see pg. 1744, left col., last paragraphs).  Moreover, Gemenetzi et al. teach that various drugs have been found to be administered including anti-inflammatory drugs further suggesting a role of the immune system in Central Serous chorioretinopahy (CSC). Consequently, the examiner contends that while diabetic retinopathy involves abnormal vascularization and is independent of immunosuppressive effect, other retinopathy diseases do involve the immune system and thus Mautino in view of Soriano, Taylor, and Metz still render obvious claim 14.  
 
For the foregoing reasons, the 112 (b) and 103 (a) rejections are hereby withdrawn. However, the ODP rejections remain proper.   In view of applicant’s amendment, the following modified ODP and 103 (a) Final rejections are being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-3, 5-12, and 14-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-21 of co-pending Application No. 16/739,873 (hereinafter Muller US Patent Application No. ‘873).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method for treating an ocular disease comprising inhibiting, reducing, or ablating the expression of IDO1.  The claimed invention and co-pending application Muller ‘873 are rendered obvious over another as the claimed invention teaches a subgenus of a method of treating ocular disease characterized by abnormal vascularization and further comprising administering a broad genus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity whereas Muller ‘873 teaches a subgenus of ocular diseases comprising administering a subset of small organic molecule inhibitors.  The examiner contends that the ocular diseases of ‘873 overlaps in scope with the instant invention while the instant invention encompasses the agents recited in Muller ‘873.  While Muller ‘873 is silent on the route of administration and the residence time of the compound and/or instant composition, the examiner maintains that because Muller ‘873 teaches an aqueous formulation, it is within the purview of the skilled artisan to formulate such aqueous formulation in any dosage form if the desire is to obtain the desired effect in the eyes without systemic toxicity.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/739,873.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5-12, 14-15, and 17-18 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 10-12, and 15-20 of co-pending Application No. 16/739,948 (hereinafter Muller US Patent Application No. ‘948).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method for treating an ocular disease comprising inter alia inhibiting, reducing, or ablating the expression of IDO1.  The claimed invention and co-pending application Muller ‘948 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating ocular disease characterized by abnormal vascularization and further comprising administering a broad genus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity whereas Muller ‘948 teaches a subgenus of ocular diseases characterized by abnormal vascularization comprising administering a subgenus of compositions that comprises a first composition comprising an agent that reduces, inhibits, and ablates IDO1 expression and/or activity and a composition that inhibits, reduces, or ablates the activity of VEGF-A.  While the instant invention is silent on the additional step of administering VEGF-A inhibitor in said method, the examiner maintains that adding VEGF-A inhibitor is not precluded from the instant method since such method recites the term “comprising” which does not exclude addition of other agents to the method.  Moreover, the examiner contends that it is within the purview of the skilled artisan to further add an anti-neovascularizing agent such as VEGF-A inhibitor if the desire is to enhance inhibition of vascularization in the eye and given that VEGF is known as the hallmark inducer of vascularization.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 16/739,948.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-3, 5-8, 10-12, 14-15, and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 10,525,035 (hereinafter Muller US Patent No. ‘035).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method for treating an ocular disease characterized by abnormal vascularization comprising inhibiting, reducing, or ablating the expression of IDO1.  The claimed invention and U.S. Patent Muller ‘035 are rendered obvious over another as the claimed invention teaches a method of treating ocular disease characterized by abnormal vascularization and further comprising administering a broad genus of an agent that reduces, inhibits, and ablates IDO1 expression and/or activity whereas Muller ‘035 teaches the same method of treating  ocular diseases comprising administering a subset of small organic molecule inhibitors.  While Muller ‘035 is silent on the type of formulation or dosage form and the residence time of the compound and/or instant composition, the examiner maintains that it is within the purview of the skilled artisan to formulate the composition in any dosage form if the desire is to obtain the desired effect in the eyes without systemic toxicity.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of U.S. Patent No. 10,525,035.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mautino et al. (WO 2012/142237 A1, previously cited) in view of Soriano et al. (Graefes Arch. Clin. Exp. Ophthalmol., 2010, Vol. 248, pgs. 985-990, previously cited), Taylor et al. (FASEB J., 1991, Vol. 11, pgs. 2516-2522, Abstract submitted, previously cited) and Metz et al. (OncoImmunology, 2012, Vol. 1, No. 9, pgs. 1460-1468, previously cited).  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Mautino et al. teach fused imidazole derivatives as IDO inhibitors and pharmaceutical compositions thereof useful for modulating the activity of IDO and useful in treating medical conditions that benefit from the inhibition of enzymatic activity of IDO (see abstract  and paragraph 0015).  Importantly, Mautino et al. teach preferred compounds of the invention and include compound 1371:

    PNG
    media_image1.png
    130
    247
    media_image1.png
    Greyscale
or 4-(2-(6-fluoro-5H-imidazo[5,1-a]isoindol-5-yl)-1-hydroxyethyl)cyclohexanol) or GDC-0919 (see pg. 36, #1371).  Additionally, Mautino et al. teach that the compounds or pharmaceutical compositions can modulate the activity of the enzyme IDO wherein the compounds act as inhibitors (see paragraph 0093).  Mautino et al. further teach addition of one or more pharmaceutical agents including chemotherapeutic or other anti-cancer agents, anti-viral agents, tyrosine kinase inhibitors which can be combined in a single dosage form and/or administered simultaneously or sequentially as separate dosage forms (see paragraph 0102).  Mautino et al. further teach formulation of pharmaceutical compositions comprising a pharmaceutically acceptable carrier (instant claim 5; see paragraph 0112).  Additionally, Mautino et al. teach various routes of administration depending on the treatment but include topical (inclusive of ophthalmic administration), ocular, oral, intravenous insufflation or inhalation, intranasal, intravitreal injection or parenteral administration wherein the formulation is administered as an ointment, gel, crema, gel, drops, etc…(instant claims 6-10; see paragraph 0112). Additionally, Mautino et al. teach dosage amounts depend on the disease or condition being treated and will vary (see paragraph 0123).  Additionally, Mautino et al. teach that the composition containing the IDO inhibitors can be formulated so as to provide quick, sustained or delayed release (i.e. leading to increased retention time; instant claims 11-12) of the active ingredient after administration to the patient by employing procedures known in the art (see paragraph 0116).    
                                                                                	
	Mautino et al. do not specifically teach a method of treating retinopathy with IDO inhibitors.  Additionally, Mautino et al. do not specifically teach that IDO1 inhibitors are involved in the etiology of retinopathy.

Soriano et al. teach that inflammatory processes are involved in the development of diabetic retinopathy (see abstract).  Soriano thus sought to identify the concentrations of tissue retinal inflammatory mediators and their alteration that led to the occurrence of diabetic retinopathy. Soriano also teach that diabetic retinopathy is a progressive disease induced by chronic exposure to high blood glucose levels and is recognized as a vascular disease (instant claims 1-3; see pg. 985, right col.).  Soriano et al. further teach that various therapies exist for diabetic retinopathy and include anti-VEGF, anti-angiogenesis, and anti-inflammatory pathways (see pg. 986, left col.).  Additionally, Soriano et al. teach that animal models, as well as clinical studies, have reported that inflammation contributes to the development of diabetic retinopathy wherein increased levels or elevated concentrations of cytokines, IL-6, INF-gamma are found to be elevated in diabetic retinopathy (see pg. 986, left col.).  Importantly, Soriano et al. found that significant increase in IL-2 and IFN-gamma concentration were found in the diabetic retinopathy rat model (see pg. 988, left col. and fig. 2).  Overall, Soriano et al. teach that the increase in inflammatory cytokines along with elevated NO production support the concept of an inflammatory element in the development of diabetic retinopathy (see pg. 989, left col.).  

Taylor et al. teach that interferon-gamma (IFN-gamma) induces an enzyme of tryptophan catabolism, indoleamine 2,3-dioxygenase (IDO), which is responsible for converting tryptophan and other indole derivatives to kynurenine (see abstract).  Taylor et al. further teach various animal studies have demonstrated that after administration of interferon inducers, IDO induction is also observed (see abstract).  In fact, Taylor et al. teach that various gene studies have shown that IDO is differentially regulated by IFN-gamma and thus suggests a possible role of IDO in inflammation (see abstract).  Consequently one skilled in the art would have found it obvious to conclude that an increase in IFN-gamma would inevitably lead to an increase in IDO expression and/or activity (instant claim 14) and inhibition of IDO, the same pathway involved in diabetic retinopathy would inevitably result in treatment of said pathway.  

Metz et al. are provided to demonstrate that 1-methyl-D-tryptophan (D-1MT) is a lead compound that is known as an IDO1 inhibitor and that interferes with its function (See pg. 1460, right col.).  Importantly, Metz et al. determined that D-1MT is useful in cancers that overexpress IDO1 but also cancers that express other cancers that catabolize Trp such as IDO2 or TDO (see pg. 1461, left col., paragraph 2 and see figure 6).  

Thus, to one of ordinary skill in the art at the time of the invention would have found it obvious to administer the IDO inhibitors of Mautino to treat diabetic retinopathy since Mautino teaches the use of IDO inhibitors to treat diseases mediated by IDO activity, in light of Soriano who teaches that Interferon gamma is increased in diabetic retinopathy and in light of Taylor who teaches that INF-gamma induces increased levels of IDO enzymes.  Consequently, treatment inhibiting IDO activity as taught by Taylor and as demonstrated by Mautino would result in treatment of diabetic retinopathy in light of the teachings of Soriano who teaches that diabetic retinopathy is characterized by increased INF-gamma, the same interferon taught by Soriano to be increased in diabetic retinopathy.  Given the teachings of Mautino, Soriano, Taylor, and Metz, one of ordinary skill would have been motivated to administer the ODO inhibitors of Mautino with the reasonable expectation that said composition would result in treatment of diabetic retinopathy and effective in reducing the concentration and/or activity of IDO.  

	
Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
04/28/2022